 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
11   JANE DOE,                                           Case No.: 2:19-cv-01664-JCM-VCF
12         Plaintiff(s),                                                Order
13   v.                                                          [Docket Nos. 17, 19]
14   NEVADAPURE, LLC,
15         Defendant(s).
16        Pending before the Court is a stipulation to continue the ENE session, Docket Nos. 17, 19,
17 which is GRANTED. The ENE session is CONTINUED to 9:30 a.m. on May 28, 2020. ENE
18 statements must be submitted by 3:00 p.m. on May 21, 2020.
19        IT IS SO ORDERED.
20        Dated: March 12, 2020
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                  1
